DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.  The arguments are presented that Suzuki would not teach a stress relief groove at the position where the insulating member abuts the electrode terminal radially.  These arguments are not found persuasive due to the fact that the grooves (21) of Suzuki are located at contact points between the terminal and insulating member as seen in fig. 3 of Suzuki and would be capable of absorbing radial stress.  The claim limitation of “radially” is a directional limitation and not a positional limitation and would not further limit what area of the terminal is in contact with the insulation member since a radial line could be drawn from any contact area to the center of the terminal.
The arguments are presented that Larsen is not analogous art due to being in a different technical field and teaching a different function.  These arguments are not found persuasive due to the fact that Larsen is in a related field of electronics manufacturing and teaches designs that aid in stress distribution [Larsen col. 4 lines 27-48] which is a shared concern with Liu which also indicates distributing stress is beneficial [Liu 0070].  Therefore one of ordinary skill in the art would find it obvious to 
The arguments are presented that Larsen teaches away from stress relief.  These arguments are not found persuasive due to the fact that the claims do not require stress relief by deformation.  Stress can be relived/absorbed in multiple ways including stress distribution where stress in areas of stress concentration is distributed over an area.  Larsen teaches distributing stress (which would reduce stress in high stress areas) to allow components to withstand higher levels of stress [Larsen col. 4 lines 27-48].
Applicant’s arguments, see page 6, filed 1/21/2022, with respect to the rejection(s) of amended claim(s) 1-3, 9-12, and 18-20 under 102(a)(1) in view of Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 in view of Liu.  Liu does not teach the amended limitation of a groove at the position where the insulating member abuts the electrode terminal radially. However, Liu teaches a groove near the position where the insulating member abuts the electrode terminal radially which would obviate the claims as detailed in the claim rejections below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7, 9-11, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2008/305646 A1, hereafter Suzuki).
With regard to claim 1, Suzuki teaches an end cover assembly for a battery cell, the end cover assembly comprising: 
an end cover (lid 5) [0017, fig. 3], 
an electrode terminal disposed on the end cover [0018];
an insulating member (gasket 7 including flange portion 15) for insulating the electrode terminal and the end cover and disposed to surround the electrode terminal [0017, fig. 3],
wherein the insulating member abuts the electrode terminal, at least one of the insulating member and the electrode terminal is provided with a stress relief groove (grooves 21) at the position where the insulating member abuts the electrode terminal and the stress relief groove is configured to absorb stress generated by the electrode terminal’s radially abutting the insulating member [0018, 0019, 0028, 0029, fig. 3].
Suzuki further teaches riveting the electrode terminal [0008].
With regard to claim 2, Suzuki teaches the insulating member is provided with a through hole, and the terminal includes a columnar portion and the columnar portion is disposed in the through hole and abuts at least part of a hole wall of the through hole (as seen in fig. 3) and the diameter of two ends of the electrode terminal (top and bottom) is larger than the diameter of the columnar portion (tapered center area), which would allow the terminal to be capable of being fixed by riveting [0018-0019, fig. 3];
the stress relief groove is disposed along the circumferential direction (as seen in fig. 3-4) and would be capable of absorbing radial stress generated by the columnar portion’s abutting the hole wall (grooves are taught to reduce stress and groove is located near through hole) [0018, 0019, 0028, 0029, fig. 3-4].
With regard to claim 7, Suzuki teaches multiple stress relief grooves are symmetrically disposed along the circumferential direction of the through hole (as seen in fig. 3-4) [0018-0019, fig. 3-4].
With regard to claim 9, Suzuki teaches the end cover (lid) includes a connecting hole and the electrode terminal is disposed in the hole, the insulating member (gasket 7) includes a main body portion (flange 15) and a positioning portion (central columnar portion of gasket 7) connected to the main body portion, the positioning portion disposed in the connecting hole (as seen in fig. 3) [0018-0019, fig. 3-4].
With regard to claim 10, Suzuki teaches a battery comprising a housing (case 1), an electrode assembly (electrode body 2) positioned in the housing, and an end cover assembly (lid 5) disposed at an end of the housing, the end cover being the end cover assembly according to claim 1 (as detailed in the rejection of claim 1 above) [0010, 0017-0019, fig. 2, fig. 3].
With regard to claim 11, Suzuki teaches the insulating member is provided with a through hole, the electrode terminal includes a columnar portion, and the columnar portion is disposed in the through hole and abuts at least part of a wall of the through hole (as seen in fig. 3) the stress relief groove is disposed along the circumferential direction (as seen in fig. 3-4) and would be capable of absorbing radial stress generated by the columnar portion’s abutting the hole wall (grooves are taught to reduce stress and groove is located near through hole) [0018, 0019, 0028, 0029, fig. 3-4].
With regard to claim 16, Suzuki teaches multiple stress relief grooves are symmetrically disposed along the circumferential direction of the through hole (as seen in fig. 3-4) [0018-0019, fig. 3-4].
With regard to claim 18, Suzuki teaches the end cover (lid) includes a connecting hole and the electrode terminal is disposed in the hole, the insulating member (gasket 7) includes a main body portion (flange 15) and a positioning portion (central columnar portion of gasket 7) connected to the main body portion, the positioning portion disposed in the connecting hole (as seen in fig. 3) [0018-0019, fig. 3-4].
With regard to claim 19, Suzuki teaches a device (vehicle or electronic device) using the battery to provide energy [0002]. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Liu et al. (US 2018/0366694 A1, hereafter Liu).
With regard to claim 1, Liu teaches an end cover assembly for a battery cell, the end cover assembly comprising: 
an end cover (cap plate 500) [0064];
an electrode terminal (terminal 100 comprising pole 110 and boards 120 and 130) fixed to the end cover [0064-0065, fig. 1, fig. 6]; 
an insulating member for insulating the electrode terminal and the end cover (insulating plate) and disposed to surround the electrode terminal [0064, fig. 1, fig. 6],
wherein the insulating member abuts the electrode terminal radially, the electrode terminal is provided with a stress relief groove near the position where the insulating member abuts the electrode terminal (groove on terminal component 110 
Liu further teaches fixing a portion of the terminal (first pole 110) to the end cover (via connecting board 130) by riveting [0015, fig. 1].
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

    PNG
    media_image1.png
    543
    610
    media_image1.png
    Greyscale

With regard to claim 2, Liu teaches the insulating member is provided with a through hole, and the terminal includes a columnar portion and the columnar portion is disposed in the through hole and abuts at least part of a hole wall of the through hole (as seen in fig. 1) and the diameter of two ends of the electrode terminal (top and bottom of pole 110) is larger than the diameter of the columnar portion (tapered area under top portion of pole 110), which would allow the terminal to be capable of being fixed by riveting [0067-0070, fig. 1, fig. 6];

	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
With regard to claim 3, Liu teaches a groove (which would be capable of relieving stress) is provided in the electrode terminal (recessed area in pole 110 between extension portions 131 and 132) [0067-0070, fig. 1, fig. 6].
With regard to claim 9, Liu teaches the end cover has a connecting hole (holes corresponding to terminals) and the electrode terminal is disposed in the connecting hole [0064, fig. 1]; the insulating member includes a main body portion (flat areas above and below hole) and a positioning portion connected to the main body portion and the positioning portion is disposed in the connecting hole (cylindrical area through hole) [0064, fig. 1].
With regard to claim 10, Liu teaches a battery comprising a housing (shell) an electrode assembly (700) positioned in the housing and the end cover assembly of claim 1 covering the housing [0077, fig. 1-3].   
With regard to claim 11, Liu teaches the insulating member is provided with a through hole, and the terminal includes a columnar portion and the columnar portion is disposed in the through hole and abuts at least part of a hole wall of the through hole (as seen in fig. 1) [0067-0070, fig. 1, fig. 6];
the stress relief groove is disposed along the circumferential direction (recessed areas of terminal component 130 near through hole) and would be capable of absorbing radial stress generated by the columnar portion’s abutting the hole wall (grooves are taught to reduce stress and groove is located near through hole) [0067-0070, fig. 1, fig. 6].
With regard to claim 12, Liu teaches a groove (which would be capable of relieving stress) is provided in the electrode terminal (recessed area in pole 110 between extension portions 131 and 132) [0067-0070, fig. 1, fig. 6].
With regard to claim 18, Liu teaches the end cover has a connecting hole (holes corresponding to terminals) and the electrode terminal is disposed in the connecting hole [0064, fig. 1]; the insulating member includes a main body portion (flat areas above and below hole) and a positioning portion connected to the main body portion and the positioning portion is disposed in the connecting hole (cylindrical area through hole) [0064, fig. 1].
With regard to claim 19, Liu teaches a device (battery module) comprising the battery cell, the battery cell being used to provide electrical energy (series connection of multiple batteries) [0078-0079, fig. 4].
With regard to claim 20, Liu teaches the end cover assembly further comprises a connecting end plate (connecting plate 801) which is disposed on a side of the 

Claims 4, 7-8, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1-3, 9-12, and 18-20 above, and further in view of Larsen et al. (US 5,583,380, hereafter Larsen).
With regard to claim 4, Liu teaches grooves may be used to reduce stress [0067-0070] but does not explicitly teach the use of grooves in a hole wall of the insulating member.  However, in a field of endeavor relevant to the problem solved (stress reduction in electronics manufacturing), Larsen teaches the use of interlocking grooves in hole walls of insulator material (34) and components placed in hole walls (stringer 42) [col. 4 lines 27-48, fig. 13].  These features would correspond to the insulator material with hole walls and terminal components passing though hole walls taught by Liu.  It would have been obvious to one of ordinary skill in the art to use the grooves of Larsen with the insulator hole walls of Liu for the benefit of increasing contact area and adhesion and distributing stress to allow components to withstand higher levels of stress [Larsen col. 4 lines 27-48].
With regard to claim 7, Liu teaches grooves may be used to reduce stress [0067-0070] but does not explicitly teach the use of multiple grooves in a hole wall of the insulating member recessed away from the end cover.  However, in a field of endeavor relevant to the problem solved (stress reduction in electronics manufacturing), Larsen teaches the use of multiple interlocking grooves in hole walls of insulator material (34) and components placed in hole walls (stringer 42) that are symmetrically disposed (as 
With regard to claim 8, Liu and Larsen would not explicitly teach the claimed shapes.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change of shape and perform the same function (increase contact area and distributing stress).  See MPEP 2144.04 IV.
With regard to claim 13, Liu teaches grooves may be used to reduce stress [0067-0070] but does not explicitly teach the use of grooves in a hole wall of the insulating member.  However, in a field of endeavor relevant to the problem solved (stress reduction in electronics manufacturing), Larsen teaches the use of interlocking grooves in hole walls of insulator material (34) and components placed in hole walls (stringer 42) [col. 4 lines 27-48, fig. 13].  These features would correspond to the insulator material with hole walls and terminal components passing though hole walls taught by Liu.  It would have been obvious to one of ordinary skill in the art to use the grooves of Larsen with the insulator hole walls of Liu for the benefit of increasing 
With regard to claim 16, Liu teaches grooves may be used to reduce stress [0067-0070] but does not explicitly teach the use of multiple grooves in a hole wall of the insulating member recessed away from the end cover.  However, in a field of endeavor relevant to the problem solved (stress reduction in electronics manufacturing), Larsen teaches the use of multiple interlocking grooves in hole walls of insulator material (34) and components placed in hole walls (stringer 42) that are symmetrically disposed (as seen in fig. 13)  [col. 4 lines 27-48, fig. 13].  These features would correspond to the insulator material with hole walls and terminal components passing though hole walls taught by Liu and would recess a surface of the insulating member away from the end cover (hole wall of insulating member recessed away from hole wall of end cover).  It would have been obvious to one of ordinary skill in the art to use the multiple grooves of Larsen with the insulator hole walls of Liu for the benefit of increasing contact area and adhesion and distributing stress to allow components to withstand higher levels of stress [Larsen col. 4 lines 27-48].  When used with the hole wall of Liu surrounding the terminal the grooves would be distributed at symmetric intervals around the terminal.
With regard to claim 17, Liu and Larsen would not explicitly teach the claimed shapes.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change of shape and perform the same function (increase contact area and distributing stress).  See MPEP 2144.04 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724